The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      June 23, 2014

                                  No. 04-13-00874-CR

                                 George GARCIA, JR.,
                                       Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                              Trial Court No. 12-2210-CR-C
                       Honorable W.C. Kirkendall, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
Appellant’s brief is due June 27, 2014.



                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of June, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court